ELECTRONIC RECORD

                                                                            ©47-/ff
COA #      01-13-00408-CR                        OFFENSE: 42.09 (Cruelty to Animals)

STYLE:     Wydell Dixon v. The State of Texas COUNTY:           Galveston

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   56th District Court


DATE: 12/16/2014                  Publish: YES   TC CASE #:     12CR0748




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                 065-/S"
STYLE:    Wydell Dixon v. The State of Texas          CCA#:

         APfSf LAhlT^S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       ffaf/*&>jr
          -Q-                                        SIGNED:                          PC:_

JUDGE:     fa £a*^U^                                 PUBLISH:                         DNP:




                                                         /fff>EUANTx*                 M0TI0N for
                                                   REHEARING IN CCA IS:     c/^ni£^
                                                   JUDGE:     rc          ZTvn* n\ *2&;r'

                                                                            ELECTRONIC RECORD